DETAILED ACTION

Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment received December 15, 2021.  Claims 1, 9, 19, and 20 were amended.  Claims 1-20 are pending.
The rejection of claims 9-15 and 17-20 under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (WO 2018/110989 A1) or under 102(a)(2) as being anticipated by patent family equivalent Suh et al. (US 2019/0152985 A1) (citations to US 2019/0152985 A1) is withdrawn due to the amendment received December 15, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2018/110989 A1) or patent family equivalent Suh et al. (US 2019/0152985 A1) (citations below are directed to the English language document US 2019/0152985 A1).
Suh et al. discloses cyclic compounds for an organic light emitting device (see abstract). 
Formula 1 (see par. 8) is the following:

    PNG
    media_image1.png
    220
    390
    media_image1.png
    Greyscale
where A and B may be hydrogen (see par. 10) and at least one of R1 to R4 may be Formula 3 (see par. 11-13, 15) where R1 corresponds to instant R5: 

    PNG
    media_image2.png
    102
    380
    media_image2.png
    Greyscale
.
Also, more specifically general Formula 1-3 is taught (see claim 4, page 76), which is a positional isomer of instant amended Formula 1-1:

    PNG
    media_image3.png
    146
    244
    media_image3.png
    Greyscale
.
A compound of formula 1-3 is the following (see also other example compounds):

    PNG
    media_image4.png
    217
    279
    media_image4.png
    Greyscale
(see Suh et al., claim 9, page 95).
positional isomer of instant compounds A5, A21, A30, A38, A50, and A58 of dependent claim 20.  [Additionally, it is noted that A50 and A58 further correspond to Suh formula 1 where specifically Suh R1 is Suh Formula 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed isomers of compounds as taught by Suh et al. and compounds within defined in Suh et al. Formulas 1 and 3, because compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  One would expect to achieve functional compounds rendered obvious by the disclosure of Suh et al. with a predictable result and a reasonable expectation of success.
Regarding the device structure of claims 1-5, Suh et al. teaches a light emitting device includes an organic layer between a first electrode and a second electrode (see par. 56).  An organic layer may include at least a hole injection layer, hole transport layer, light emitting layer, electron transport layer, and an electron injection layer (see par. 57).  The compound represented by Chemical Formula 1 may be in the hole injection layer, hole transport layer, light emitting layer or electron transport layer (see par. 63).  Further regarding claim 5, the teaching of a multilayered device structure by Suh et al. (see par. 56-57, 63) meets the layered device structure as claimed, although Suh et al. does not use the express term “emission auxiliary layer”.  Where the Patent Office has reason to believe that a functional limitation (e.g., “emission auxiliary layer”) asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
         Regarding claim 6, Suh et al. teaches the light emitting layer may be comprised of a host and a dopant (see par. 74).
	         Regarding claim 7, the host material of the light emitting layer may be selected as an anthracene derivative (see par. 74).
Regarding claim 10, the corresponding heteroatoms in the above compound of a Formula 1 are each O.
	Regarding claim 11, the corresponding groups in the above compound of a Formula 1 to the instant L1, L11, and L12 are benzene group.
	Regarding claim 12, the corresponding groups in the above shown compound of a Formula 1 to instant L1, L11, and L12 are para-phenylene groups of instant formula 3-1.
	Regarding claim 13, the corresponding value in the above shown compound of a Formula 1 to instant a1 is 1.
	Regarding claim 14, the corresponding groups in the above shown compound of a Formula 1 to instant Ar1 and Ar2 are phenyl group.
Regarding claim 15, the corresponding groups in the above shown compound of a Formula 1 to instant Ar1 and Ar2 are phenyl group of instant formula 4-1.
Regarding claim 17, the substitution scenario provided in instant “i)” is met by the above shown compound of a Formula 1.
Regarding claim 18, the claim is included in the rejection, because the compound is not specifically required to be one of Formula 1-2.

Regarding claim 20, the above shown example compound of a Formula 1 is a positional isomer of instant compounds A5, A21, A30, A38, A50, and A58 of dependent claim 20 as previously discussed.
	             The Suh et al. formula 1 compounds are taught as functional material for forming a light emitting device structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed devices including positional isomer compounds of Formula 1, because Suh et al. clearly teaches the compounds for use in an organic layer of a light emitting device.  One would expect to achieve an operational light emitting device within the disclosure of Suh et al. with a predictable result and a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2018/110989 A1) or patent family equivalent Suh et al. (US 2019/0152985 A1) (citation below is directed to the English language document US 2019/0152985 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Suh et al. is relied upon as set forth above. 
As discussed in the rejection above, Suh et al. teaches Formula 1 compounds for an organic layer of a light emitting device that may include a light emitting layer (see par. 56-57, 63).  It is not seen where Suh et al. teaches specifically a device includes two emission layers.  In analogous art, Nakagawa et al. teaches a light emitting layer may be comprised of multiple layers and may be color tuned to a desired color output (see par. 141-156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .  

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1).
Kato et al. teaches compounds according to general formula (1) (see par. 41-45):

    PNG
    media_image5.png
    120
    384
    media_image5.png
    Greyscale
.
Regarding instant formula 1-1, a formula (1) may be according to a formula (13) (see par. 82):

    PNG
    media_image6.png
    176
    359
    media_image6.png
    Greyscale
.
The X groups may include O or S (see par. 83).  
Regarding instant formula 1-2, a Kato et al. formula (1) compound may be formed similar to Kato et al. formula (13), but with a naphthyl middle “Ar2” portion, since “Ar2” is defined to include a substituted or unsubstituted aromatic hydrocarbon group having a ring formed of 6 to 24 carbon atoms (see par. 42).
	Regarding the compounds of formula (1) including at least one arylamino group per instant Formula 2, Kato et al. teaches A1 and A2 may be selected as hydrogen or substituted or 
	Regarding claim 16, at least a formula (13) includes substituents -L1-A1 and -L2-A2 that may be aromatic groups (see par. 89) and at least one may have an amino group substituted with aromatic hydrocarbon groups (see par. 119) and includes three Y1 and Y3 groups and two Y2 groups that may be selected as aromatic hydrocarbon group (see par. 91).  Accordingly, the heterocyclic core group may be fully substituted.
	Regarding claims 17-19, the substituted aromatic groups representing -L1-A1 and -L2-A2 that may be aromatic groups (see par. 89) and at least one may have an amino group substituted with aromatic hydrocarbon groups (see par. 119) may be bonded at any location of the outer rings portion of the heterocyclic core.
	Regarding the device claims, Kato et al. teaches an organic EL device may include an electron transport layer, emitting layer, hole transport layer, and hole injection layer as well as additional layers (see par. 136-141, 268).  The material disclosed may be used in the hole transport layer, which is located between the light emitting layer and the anode electrode (see par. 138; 268; 290).  The location of a layer comprising the material meets the requirements of the structure claimed in claims 2-5 (see par. 136-141 and 290).
	Regarding claim 6, the light emitting layer may include a host and dopant (see par. 142).
	While Kato et al. does not appear to set forth example compounds the same as Formula 1-1 or 1-2 and/or the compounds within an example device structure, Kato et al. teaches compounds and devices within the requirements of the instant claim limitations.  Given the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Kato et al. is relied upon as set forth above. 
As discussed in the rejection above, Kato teaches compounds for an organic layer of a light emitting device that may include a light emitting layer.  It is not seen where Kato et al. teaches specifically may include two emission layers.  In analogous art, Nakagawa et al. teaches a light emitting layer may be comprised of multiple layers and may be color tuned to a desired color output (see par. 141-156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed two emitting layers in a device according to Kato et al., because one would expect the benefit of tuning the color output to a desired emission color as taught by Nakagawa et al.  One would expect to achieve an operational device within the disclosure of Kato et al. and Nakagawa et al. with a predictable result and a reasonable expectation of success.  



Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. 
Regarding an obviousness rejection over Suh et al., applicant argues an instant Formula 2 may not be at an instant R6 position in the amended Formula 1-1 and accordingly, claims 1 and 9 would not have been obvious over Suh.  In response, the current rejection sets forth positional isomers of compounds disclosed by Suh would have been obvious to one of ordinary skill in the art.  There is no evidence on the record of superior, unexpected results for positional isomer compounds such as instant A5, A21, A38, A50 or A58 over now excluded instant compound A40, which is an exemplified compound according to Suh.   Instant Example 1 comprising A5 and instant Example 2 comprising A21 of specification Table 1 (par. 508 of specification as filed) bolster the office position that positional isomers would be expected to function in a similar manner as A5 and A21 are positional isomers and have a similar half lifespan in a device structure.  In addition to the teaching of position isomers, Suh et al. also teaches Formula 1 (see par. 8) where A and B may be hydrogen (see par. 10) and at least one of R1 to R4 may be Formula 3 (see par. 11-13, 15) where R1 clearly corresponds to an instant R5.
Regarding the rejection over Kato et al., applicant argues impermissible hindsight to select naphthyl as the Ar2 portion with respect to instant Formula 1-2.  In response, the office maintains Ar2 of Kato et al. is defined to include a substituted or unsubstituted aromatic hydrocarbon group having a ring formed of 6 to 24 carbon atoms (see par. 42), which encompasses a naphthyl ring.  Also, the formula of Kato is defined such that substituent aromatic hydrocarbon groups (see par. 89) may be substituted with amino groups substituted with aromatic hydrocarbon groups (see par. 119).  In response to applicant's argument that the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Applicant’s arguments with respect to Kato et al. amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not clearly point out the alleged novelty the claims present in view of the state of the art disclosed by the references cited.  Further, the arguments do not clearly show how the amendments avoid such references.
Further regarding the arguments over Kato et al., applicant argues with respect to instant Formula 1-2 and selection of Kato et al. Ar2 as naphthyl, but Kato et al. also reads upon instant Formula 1-1.  No specific arguments appear to be directed to the Kato obviousness rejection per the core structure of compounds of instant Formula 1-1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786